DETAILED CORRESPONDENCE
	This Office Action is in response to Applicant’s Remarks filed on 18 March 2021.
Claims 1-20 are pending in the current application. Claims 12-14 remain withdrawn as being drawn to a non-elected invention. Claims 1-11 and 15-20 are examined on the merits herein.
The Declaration of Dr. M.N. Horcajada (hereinafter referred to as the First Declaration), submitted by Applicant on 12 July 2019 under 37 CFR §1.132 are acknowledged and will be further discussed below.
The Declaration of Dr. M.N. Horcajada (hereinafter referred to as the Second Declaration), submitted by Applicant on 18 May 2020 under 37 CFR §1.132 are acknowledged and will be further discussed below.
The Declaration of Dr. M.N. Horcajada (hereinafter referred to as the Third Declaration), submitted by Applicant on 18 March 2021 under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,675,290 in view of Gong et al. and DeLuca et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the ‘290 Patent are drawn towards a method of administering the same oleuropein and . 
Gong et al. teach the use of olive leaf extract for the attenuation of inflammatory cytokines found in the synovial membrane and synovial fluid. And DeLuca et al. teach the use of vitamin D for the treatment of inflammatory synovitis. 
It would have been obvious before the effective filing date of the claimed invention to administer the composition of the ‘290 Patent to treat synovitis because they were each known for use in treating synovitis or symptoms of synovitis, in agreement with the method claimed in the ‘290 Patent. 
Thus, the claimed invention as a whole is prima facie obvious over the claims of the ‘290 Patent.

Response to Arguments
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive. 
Applicant's arguments filed 18 March 2021 have been fully considered but they are not persuasive. 
	Applicant has requested that the rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
The obviousness double patenting rejections are hereby maintained.



Maintained Rejections
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alkire (US Patent Application Publication No. 2014/0227198, cited in previous Office Action) in view of Coxam et al. (US Patent No. 8,138,224, cited in previous Office Action) and in further view of Gong et al. (Phytotherapy Research, published online 27 July 2011, vol. 26, pp. 397-402, cited in previous Office Action).
Alkire teaches olive polyphenols are unstable compounds when hydroxytyrosol, tyrosol, and oleuropein are each present. Alkire teaches a 70% reduction in olive polyphenols can result over a 12 month period, along with a large change in the ratio of polyphenols (paragraph [0002]). Alkire teaches a storage stable olive extract, which may comprise vitamin D (paragraph [0025]). Alkire teaches vitamin D increases the intestinal absorption of calcium and phosphate (paragraph [0025]). Alkire teaches the 
Alkire et al. do not expressly disclose administering the composition to a subject having synovitis (instant claim 1). Alkire et al. do not expressly disclose wherein the composition is administered daily for at least one month (instant claim 11). 
Coxam et al. teach a method for stimulating bone formation and/or inhibiting bone resorption in humans or animals, comprising administering a composition comprising oleuropein as active compound to a subject in need thereof suffering from osteoarthritis (claim 1). Coxam et al. teach a suitable daily amount of oleuropein ranges from 0.01 mg to 200 mg, most preferably 1 mg to 200 mg (col. 12, lines 5-10). Coxam et al. teach the composition can further comprise a calcium source (col. 12, lines 20-33) as well as additional vitamins, including vitamin D (col. 12, lines 34-36). Coxam et al. teach the nutritional composition may further include fibers (col. 12, lines 43-46), minerals (col. 12, lines 39-42), and milk-based foods (claim 14; i.e. animal protein). Coxam et al. teach the oleuropein is an extraction product from a plant belonging to the Oleaceae family (claim 6). Coxam et al. teach oleuropein can be extracted from Olea europea leaves in an aqueous solution at a temperature ranging from 20-25 °C, more preferably at a temperature ranging from 40-100 °C (col. 8, lines 18-23). Coxam et al. teach oleuropein is useful for preventing or treating bone tissue disorder or for maintaining bone health for humans, because the oleuropein bone mineralization inducing biological activity is not limited to hormonal deficiency (col. 6, lines 33-44). Coxam et al. teach oleuropein bone mineralization induced activity enables it to prevent bone metabolism disorder “as time goes on and age progresses” by maintaining constant levels of osteoblastic and osteoclastic cell activity (col. 6, lines 45-56; also see col. 10, lines 52-54). Specifically, Coxam et al. teach the composition can be used to prevent bone loss which occurs with aging, as well as prevent osteoarthritis (col. 10, 61-67). Coxam et al. teach administering the composition to rats for 72 days (at 
Gong et al. teach olive leaf extract (LE) is an effective anti-arthritis agent via an anti-inflammation mechanism, and may be beneficial in the treatment of osteoarthritis in humans (abstract). Gong et al. teach OLE is prepared from an aqueous extract of olive leaves, prepared from dried material in boiling water (p.398, first full paragraph). Gong et al. teach synovial inflammation is present in OA and is among the significant structural changes that take place during the development of OA (p. 397, third paragraph). Gong et al. teach administering OLE to rats induced to have arthritis (p.398, third paragraph). Gong et al. teach the arthritic rats had severe edema of the synovial membrane and soft tissue around the articulation, inflammatory cell infiltration including a large number of macrophages and lymphocytes and few neutrophilic granulocytes, slight exudation of fibrin, proliferation of synovial cells, fibrosis, destruction of articular cartilage and bone, and an abundance of inflamed exudates in the articular space (p.399, right column, second paragraph). Gong et al. teach the OLE fed groups showed significant attenuation of the synovial membrane and periarticular soft tissue edema, decreased inflammatory infiltration including macrophages and lymphocytes (p.399, right column, second paragraph). Gong et al. teach the OLE group showed attenuation of TNF-α and MPO activity, wherein TNF-α and MPO are the predominant inflammatory cytokines synthesized during arthritis, and found in elevated levels in the synovial membrane, the synovial fluid, and the cartilage of OA patients and play a critical role in cartilage destruction and inflammation. MPO found in synovial fluid is a marker of joint disease (p.401-402, bridging paragraph and Figure 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer oleuropein in combination with vitamin D to a subject having osteoarthritis and synovitis.

The amounts of oleuropein taught by both Alkire and Coxam et al. lie within the range recited in the instant claims. One having ordinary skill in the art would have been motivated to optimize the amount of vitamin D taught by Alkire, which overlaps with the range recited in the instant claims, because Alkire teaches the vitamin D has a role in both stabilizing the oleuropein containing composition, and enhances the absorption of calcium which is expressly included with oleuropein for treating and preventing osteoarthritis thereby improving bone health. See MPEP 2144.05, section I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”. 
While Alkire et al. and Coxam et al. are silent about synovitis, the skilled artisan would have known from Gong et al. that synovitis is present in patients having OA (i.e. the patient population of Coxam et al.), wherein the synovitis is among the significant structural changes that take place as the disease progresses. The artisan would have been motivated to identify a subject having OA and synovitis because their disease has significantly progressed and are highly in need of treatment. From the combination of references, the skilled artisan would have been motivated to administer oleuropein and vitamin D to a subject having OA and synovitis with a reasonable expectation of success because the combination has been found useful for supporting joint health, OLE attenuated edema of the synovial membrane, OLE decreased TNF-α activity and MPO activity, wherein MPO in synovial fluid is a marker of joint disease, and OLE prevented articular damage in arthritic rats having synovitis.
In addition to the reasons discussed above, it would have been obvious to administer oleuropein of the olive leaf extract because the compound itself is anti-inflammatory and was found to treat OA. This 
The ordinary artisan would have had a reasonable expectation of treating articular cartilage degradation (as recited in instant claim 15) by administering oleuropein because this has been successfully taught by Coxam et al., and damage to articular cartilage was prevented by administering OLE according to Gong et al. (figure 1). Gong et al. also teach OLE was shown to be beneficial for cartilage repair in rabbits in a previous study (p. 402, first paragraph). 
One having ordinary skill in the art would have been motivated to administer the composition of Alkire et al. daily for at least one month because Coxam et al. teach this administration schedule for the treatment of osteoarthritis. 
It would have been obvious to administer the combination of oleuropein and vitamin D to a subject having OA to prevent synovitis as part of a therapeutic strategy to prevent disease progression from osteoarthritis to osteoarthritis with synovitis (instant claims 7-11). The ordinary artisan would have had a reasonable expectation of success because Coxam et al. disclose administering oleuropein to prevent OA, and disclose administering the oleuropein to prevent bone loss which occurs with aging (i.e. aging human per instant claim 8), as well as prevent osteoarthritis. In addition, as noted above, Coxam et al. expressly teach the composition can further include vitamin D.   
With respect to claim 15, the patient population is interpreted to include those aging humans identified by Coxam that are at risk for developing OA, i.e. “an individual in need”. Within the scope of the term “preventing”, the claim does not actually require the individual to have synovitis.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alkire et al. (cited above) in view of Coxam et al. (cited above) and Gong et al. (cited above) as applied to claims 1-11 and 15-20 above, and further in view of DeLuca et al. (US Patent No. 5,891,865, cited in previous Office Action).
Alkire et al. teach as discussed above. 
Alkire et al. do not expressly disclose administering the composition to a subject having synovitis (instant claim 1). 
Coxam et al. teach as discussed above. 
Gong et al. teach as discussed above.
DeLuca et al. teach a method of treating arthritis, comprising administering an amount of vitamin D compound to reduce symptoms of arthritis (abstract). DeLuca et al. teach symptoms include inflammatory synovitis, cartilage, tendon, ligament and/or bone erosion (col. 7, lines 66-67 to col. 8, lines 1-14). DeLuca et al. teach a preferred dose of vitamin D can range between 5.0 and 50 µg per day per 160 pound patient (col. 6, lines 64-67; equivalent to 200 IU and 2,000 IU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer vitamin D in combination with oleuropein to treat synovitis. 
Starting from Alkire et al., Coxam et al. and Gong et al., the skilled artisan would have looked to the teaching of DeLuca et al. because DeLuca et al. is similarly concerned with the treatment of joints and improving bone health, including specifically symptoms of arthritis which includes inflammatory synovitis (as similarly taught by Gong et al.). The skilled artisan would have been motivated to administer vitamin D to treat a subject having synovitis because DeLuca teaches vitamin D can be used for treating inflammatory synovitis in subjects also having arthritis.
As discussed above, the combination has been found useful for supporting joint health, OLE attenuated edema of the synovial membrane, OLE decreased TNF-α activity and MPO activity, wherein 
Thus, it would have been obvious to administer the combination of oleuropein and vitamin D to treat a subject having synovitis with a reasonable expectation of success. 
It would have been obvious to administer 1 mg to 200 mg oleuropein and 200 IU and 2,000 IU vitamin D to a subject having OA and synovitis for the reasons already discussed above. 
The amount of vitamin D taught by Alkire et al. ranges from 500 IU to 5,000 IU. The ordinary artisan would have been motivated to optimize this amount for the treatment of osteoarthritis and administer 200 IU to 2,000 IU vitamin D in combination with oleuropein because DeLuca et al. expressly teach administering vitamin D in amounts that overlap with the claimed range for the treatment of arthritis and symptoms thereof, including synovitis. 
The amount of vitamin D taught by DeLuca et al. for the treatment of osteoarthritis and inflammatory synovitis significantly overlaps with the range recited in the instant claims. In addition, the amount of oleuropein taught by Coxam et al. for the treatment of osteoarthritis lies within the range recited in the instant claims. Thus, the ordinary artisan would have had a reasonable expectation of success in using the composition of Alkire et al. which contains both oleuropein and vitamin D in amounts lying with the ranges recited in the instant claims, or overlapping with the ranges recited in the instant claims for the treatment of osteoarthritis and symptoms of osteoarthritis including inflammatory synovitis. See MPEP 2144.05, section I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”. 
The rational regarding claims 7-11 and 15 is the same as discussed above.
prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 18 March 2021; First, Second and Third Declarations, and Exhibits A-C have been fully considered but they are not persuasive.
In the Third Declaration, Applicant argues the increased AP activity achieved by the claimed combination of vitamin D and oleuropein (fig. 17B) is statistically significant and more than merely additive. Applicant argues Fig. 17B (from example 4) shows alkaline phosphatase activity of osteoblasts in the presence of vitamin D and oleuropein after 5, 9, 12 or 15 days of treatment.
The argument is not found persuasive because Applicant has not explained how the tested in vitro concentrations fall in the claimed range. The First Declaration, paragraph 12 has been reviewed. However, Applicant has not explained how a concentration of 10-9 M vitamin D3 fall in the claimed range of 800 to 1200 IU. Similarly, Applicant has not explained how a concentration of 1 µM oleuropein falls in the claimed range of 1 mg to 1 g oleuropein. 
It is not possible to determine if the unexpected increase in alkaline phosphatase activity are commensurate in scope with the instant claimed ranges of drugs because it is not clear how/if the amounts of vitamin D3 and oleuropein tested in example 4 fall within the claimed range.
See MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”.
maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623